Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Tucker, Registration No. 61,550, on August 22, 2022.

The application has been amended as follows: 

Claims 1, 2, 14, 15, 18, 19, 21 have been amended as follows:
1.        (Currently Amended) A method for routing requests comprising:
executing an optimizer application on a the plurality of clients that are external to the core service but internal to the application to submit requests to the plurality of plugins that run in the core service, each plugin implementing a plugin contract by which functionality of the plugin may be invoked;
receiving, by the command router and via the external endpoint, a first request from the GUI, the CLI, or the WMI provider;
determining, by the command router, that the first request targets a first plugin of the plurality of plugins by determining that the first request specifies a contract that the first plugin implements; and
in response to determining that the first request targets the first plugin, invoking, by the command router, a contract proxy implemented by the first plugin using one or more parameters specified in the first request.

2.        (Currently Amended) The method of claim 1, wherein the external endpoint is a Windows Communication Foundation (WCF) endpoint.

14.      (Currently Amended) One or more computer storage media storing computer executable instructions which when executed perform a method for routing requests, the method comprising:
executing an optimizer application on a Management Instrumentation (WMI) provider, the core service including a command router having an external endpoint, an internal endpoint, and a queue, the external endpoint enabling the plurality of clients that are external to the core service but internal to the application to submit requests to the plurality of plugins that run in the core service, each plugin implementing a plugin contract by which functionality of the plugin may be invoked;
receiving, by the command router and via the external endpoint, a first request from the GUI, the CLI, or the WMI provider;
determining, by the command router, that the first request targets a first plugin of the plurality of plugins by determining that the first request specifies a contract that the first plugin implements; and
in response to determining that the first request targets the first plugin, invoking, by the command router, a contract proxy implemented by the first plugin using one or more parameters specified in the first request.

15.     (Currently Amended) The computer storage media of claim 14, wherein the external endpoint is a Windows Communication Foundation (WCF) endpoint.

18.      (Currently Amended) A computing device comprising:
one or more processors; and
computer storage media storing computer executable instructions which when executed by the one or more processors implement a method for routing requests, the method comprising:
executing an optimizer application on the computing device which also runs an operating system, the optimizer application including a core service, a plurality of plugins that run in the core service and a plurality of clients that are each external to the core service and configured to interface with at least one of the plurality of plugins, the plurality of clients including a graphical user interface (GUI), the common language infrastructure (CLI), and a Windows Management Instrumentation (WMI) provider, the core service including a command router having an external endpoint, an internal endpoint, and a queue, the external endpoint enabling the plurality of clients that are external to the core service but internal to the application to submit requests to the plurality of plugins that run in the core service, each plugin implementing a plugin contract by which functionality of the plugin may be invoked; 
receiving, by the command router and via the external endpoint, a first request from the GUI, the CLI, or the WMI provider; 
determining, by the command router, that the first request targets a first plugin of the plurality of plugins by determining that the first request specifies a contract that the first plugin implements; and 
in response to determining that the first request targets the first plugin, invoking, by the command router, a contract proxy implemented by the first plugin using one or more parameters specified in the first request.

19.       (Currently Amended) The computing device of claim 18, wherein the external endpoint is a Windows Communication Foundation (WCF) endpoint.

21.       (Currently Amended) The method of claim 18, wherein the plurality of plugins include: 
an audio plugin; 
a proximity sensor plugin; 
an application performance plugin; 
a battery extender plugin; and 
a BIOS attribute plugin. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 5, 7 - 12, 14 - 22 are pending.  
Claims 1, 14, 18 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein executing an optimizer application on a computing device that runs an operating system, such that the optimizer application includes a core service, a plurality of plugins that run in the core service and a plurality of clients that are each external to the core service and configured to interface with at least one of the plurality of plugins, and wherein the plurality of clients include a graphical user interface (GUI), common language infrastructure (CLI), and a Windows Management Instrumentation (WMI) provider, and wherein the core service includes a command router having an external endpoint, an internal endpoint, and a queue, and wherein the external endpoint enables the plurality of clients that are external to the core service but internal to the application to submit requests to the plurality of plugins that run in the core service, and each plugin implements a plugin contract by which functionality of the plugin may be invoked, and wherein receiving, by a command router via an external endpoint, a first request from the GUI, the CLI, or the WMI provider, and wherein determining, by a command router, that the first request targets a first plugin by determining that the first request specifies a contract that the first plugin implements, and wherein in response to determining that the first request targets a first plugin, invoking, by a command router, a contract proxy implemented by the first plugin using one or more parameters specified in the first request, in addition to the other limitations in the specific manner as recited in claims 1 - 5, 7 - 12, 14 - 22.  
  
Claims 2 - 5, 7 - 12 are allowed due to allowed base claim 1.  
Claims 15 - 17 are allowed due to allowed base claim 14.  
Claims 19 - 22 are allowed due to allowed base claim 18.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                           8-23-2022Primary Examiner, Art Unit 2452